Walton, J.
The only question is whether upon the plaintiff’s evidence alone, no evidence being offered in defense, this action is maintainable. We think it is. The defendants éontracted with the plaintiff for his services for six months. The contract is in writing. At the end of three months and a half they discharged him. No reason was given for the discharge. Apparently there was none. ‘ The defendants claim that by the *573terms of their contract they had a right to discharge him at any time. We think the contract did not give them that right. It reserved to them the right to discharge him if from negligence, or illness, or from any other cause, ho became unfit to fulfill the duties required of him, and it reserved to them the right to be the sole judges of the sufficiency of the reason for such discharge. But it did not reserve to them the right to discharge him without a reason. And in judging of the sufficiency of the reason we think the law would require of them the utmost good faith. It would not allow them to give a false reason. It would not allow them to falsely pretend that he was incompetent or inefficient when their real reason was his refusal to submit to a reduction of his compensation. The error of the defendants seems to have been in the assumption that because they had a right to judge of the sufficiency of the reason for his discharge, therefore they had a right to discharge him at their own will and pleasure, and without giving him any reason for so doing. We think the contract will not bear this interpretation. We think that notwithstanding the right of the defendants to judge of the sufficiency of the reason for discharging the plaintiff, that the reason must have been one which, to some extent at least, unfitted him for the discharge of the duties required of him. No such reason is shown to have existed, or to have been adjudged by the defendants to exist; and we think his discharge without the existence, or an adjudication of the existence, of such a reason, was a breach of their contract, and renders them liable to him for some damages. Sutherland v. Wyer, 67 Maine, 64.

A default is to he entered, and the damages assessed at nisi prius, as agreed in the report.

Peters, C. J., Virgin, Libbey, Emery and Haskell, JJ., concurred.